United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1560
                                     ___________

Francis J. Pumper,                        *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Paul Bartz, Officer,                      *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: October 29, 1999
                               Filed: November 1, 1999
                                   ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

        Francis J. Pumper appeals the district court’s1 grant of summary judgment to
police officer Paul W. Bartz in Pumper’s 42 U.S.C. § 1983 and state tort action arising
out of his arrest for traffic violations and obstruction of justice. After de novo review
of the record and the parties’ submissions, we conclude summary judgment was proper
for the reasons stated by the district court. We dismiss Bartz’s motion to strike as
moot, see Stewart v. Professional Computer Ctrs., Inc., 148 F.3d 937, 940 n.3 (8th Cir.


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
1998), and we deny Pumper’s motion to recuse the district judge. Accordingly, we
affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-